Dismissed and Memorandum Opinion filed August 5, 2014.




                                             In The

                        Fourteenth Court of Appeals

                                    NO. 14-14-00325-CR

                           EX PARTE CALVIN T. POWELL

                       On Appeal from the 176th District Court
                               Harris County, Texas
                           Trial Court Cause No. 1378175

                 MEMORANDUM                                OPINION
       Appellant filed a notice of appeal from the denial of his pro se pre-trial
application for writ of habeas corpus alleging he was illegally restrained in the
underlying criminal case.1 On June 17, 2014, appellant entered a plea of guilty to
delivery of between four and 200 grams of cocaine in the companion case docketed
in cause number 1396247. The trial court sentenced appellant to confinement in the

       1
          The record reflects counsel was appointed to represent appellant in the underlying
criminal case and the companion case. Appellant’s appointed counsel advised this court that he
has not joined appellant’s pro se application for writ of habeas corpus because he believes it to
be frivolous. Appellant is not entitled to hybrid representation. Stokes v. State, 701 S.W.2d 54, 56
(Tex. App.—Houston [14th Dist.] 1985, no pet.) (citing Rudd v. State, 616 S.W.2d 623, 625
(Tex. Crim. App. 1981)).
Institutional Division of the Texas Department of Criminal Justice for twelve
years. Appellant filed a notice of appeal from the conviction, and the appeal is
pending in this court under our appellate case number 14-14-00567-CR. Because
appellant was convicted in cause number 1396247, the State moved to dismiss the
underlying criminal in this cause. On June 17, 2014, the trial court signed an order
dismissing the cause docketed under number 1378175.

      A conviction after a plea of guilty generally renders issues regarding pre-
trial restraint moot. See Ex parte Morgan, 335 S.W.2d 766, 766 (Tex. Crim. App.
1960); Ex parte Bennet, 818 S.W.2d 199, 200 (Tex. App.—Houston [14th Dist.]
1991, no pet.) (stating that “where the premise of a habeas corpus application is
destroyed by subsequent developments, the legal issues raised thereunder are
rendered moot.”). Similarly, the dismissal of the underlying case also renders
issues related to pre-trial restraint moot. See Hubbard v. State, 841 S.W.2d 33, 33
(Tex. App.—Houston [14th Dist.] 1992, no pet.).

      Accordingly, we dismiss the appeal.



                                  PER CURIAM



Panel consists of Justices McCally, Brown, and Wise.




                                         2